DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered. 

Election/Restrictions
To expedite prosecution, the examiner rejoins claim 56 for examination on the merits.   All other restriction and election requirements stand.

Claim Status
Claims 7-10, 13, 16, 20, 22-27, 31-35, 37-55, 57-66, and 76-78 are canceled.  
Claims 1-6, 11-12, 14-15, 17-19, 21, 28-30, 67 and 83-89 are withdrawn.
Claims 36, 56, 68-75, and 79-82 are under examination.



Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 36, 68-75, and 79-82 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s arguments and another look at the most probably interpretation of original claim 36 in which the IgG would not automatically be assumed to be single chain. 

New Objections
Claim Objections
Claim 56 is objected to because of the following informalities:  This claim recites “is characterized by”.  For clarity this should be changed to comprises.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 68-75, and 79-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims above depend on claim 36 or 72, both of which recite “antibody that selectively binds to a cancer cell-associated Glypican-2”.  This phrase gives the claims rejected above multiple interpretations as to the function of the claimed CARs.  First, the CARs may bind to Glypican-2 selectively including that on cancer cells.  Second, the CARs may only bind cancer cells and via docking to glypican-2.  The presence of two very different interpretations renders the claims indefinite.  Without knowing the required function, of the CARs, one cannot identify in these cases the CARs encompassed by the claims.  The claims are thus rejected here.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for engineered cells and hybridomas that encode and express antibody molecules comprising six parental CDRs, wherein each CDR is restricted to its proper placement, and wherein the engineered cells are isolated, does not reasonably provide enablement for similar cells which encode antibody molecules with fewer than six parental CDRs, CDRs without proper placement stated (e.g. HCDR1), and engineered cells that can be in transgenic animals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with this claim.
The breadth of the claim is claim 56.
The nature of the invention is cells that express an anti-GPC2 antibody or fragment thereof.
The level of skill of one skilled in this art is high.
Claim 36 makes clear that the glypican-2 binding moiety thereof is a type of antibody or fragment thereof and that it requires all six CDRs represented by SEQ ID Nos. 5-10 as HCDR1-3 and LCDR1-3 respectively in order to bind said antigen.  Yet, claim 56 does not require any particular amount of CDRs, just at least two from a list.  Nor is said list from one parental antibody and so the CDRs selected need not be from one antibody clone.  This amounts to CDR mutation.  Line 2 also does not specify that both the antibody and fragment thereof should have the same CDR set.  Lastly, no CDR is labeled with proper position in the encoded antibody (e.g. as LCDR1, HCDR2, etc.).  As broadly as the claim is recited with respect to the antibody encoded by the cells, the claim is not enabled to its full breadth.  
These claim issues were raised for the previously examined claims.  See the scope of enablement rejection starting on page 9 of the action dated 05/18/2020.  That entire rejection is incorporated here.  The works of Paul and Bendig make clear that all six CDRs are needed for antibody function.  Proper position is also required.  Page 11 of the action highlights the CDRs must be in their proper order.  The work of Rudikoff made clear that CDR mutation is unpredictable and so the claim cannot allow for mixing and matching CDRs from different antibody clones as it does currently. 
It is noted that the issue of CDR length has been resolved previously and is not raised for claim 56, which is being examined with respect to the elected species of antibody.
A new issue is also raised here.  Applicant broadly claims an engineered cell encoding their elected antibody species. The claim reads on a cell within a transgenic animal given that the term "isolated" is not denoted in describing the engineered cell.
The state of the art at the time of filing was such that one of skill could not predict the phenotype of transgenics. The art of transgenic animals has for many years stated that the unpredictability lies, in part, with the site or sites of transgene integration into the target genome and that "the position effect" as well as unidentified control elements are recognized to cause aberrant expression of a transgene (Wall et Al., Theriogenology, Vol. 45, Pg. 57-68, 1996). 
The elements of the particular construct used to make transgenic animals are also held to be critical, and they must be designed case by case without general rules to obtain good expression of a transgene; e.g., specific promoters, presence or absence of introns, etc. (Houdebine et Al., Journal of Biotechnology, Vol. 34, Pg. 269- 287, 1994). Furthermore, transgenic animals are regarded to have within their cells, cellular mechanisms that prevent expression of the transgene, such as methylation or deletion from the genome (Kappell et Al., Current Opinions in Biotechnology, Vol. 3, Pg. 548-553, 1992).
Thus, at the time of filing, the phenotype of a transgenic cell contained within any animal was unpredictable.  The claim as written, encompassing a cell in a transgenic animal, is not adequately described in the specification as to prevent excessive experimentation by the public to generate and use the invention.  Applicants can obviate the instant rejection by amending the claim to recite the term "isolated" before the recitation, "engineered cell". 

Claim Rejections - Improper Markush Grouping
Claim 56 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the various cells encode different antibody clones.  One clone comprises SEQ ID Nos. 5-10 as CDRs, the others have SEQ ID Nos. 15-20 or 25-30. Yet, these antibody clones are listed in the same Markush group.  They may all bind GPC2; however, they do not all share the same CDR set, the structure of antibodies essential to their binding function.  Therefore, there is no substantial structural feature shared by all the clones essential to their utility and the claim is rejected here as having an improper Markush group.   
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/           Primary Examiner, Art Unit 1642